Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (currently amended) A support device for a musical wind instrument with a bell-shaped portion, said device comprising a hook sized to engage a rim of a bell of the musical wind instrument with a 5bell-shaped portion at
4. (currently amended) An adjustable seat mounted support device for a wind instrument with a bell-shaped portion, said device comprising: a means for fixing the device to a seat; a first arm with a distal end and a proximal end adjustably attached to the fixing means at its distal end and extending upward and outward from the fixation means; and a hook or second arm with an adjustably attached hook swivably attached to the proximal or distal end of the first arm via a hook holder or universal joint and sized to engage a rim of a bell of the wind instrument with a bell-shaped portion at
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a support device for a musical wind instrument with a bell-shaped portion, said device comprising 
a hook sized to engage a rim of a bell of the musical wind instrument with a 5bell-shaped portion at
Claim 1 is supportively illustrated by figures 1A, 1B and 7A, where there is a hook sized to engage a rim of a bell of the musical wind instrument and a rod or stand hold the hook. The arrangement allows a wind instrument like a clarinet to be supported, from a stand or arm. 
Claim 1 is considered to be non-obvious with respect to the closest related prior art.  The closest related prior art is to hook based support devices, where the hook cooperates with a ring on the body of the instrument. See, for example, Jancic (U. S. Patent 9,721,545) and Bates (U. S. Patent 2,561,606). 
Claims 2 and 3 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 4 is allowable for an adjustable seat mounted support device for a wind instrument with a bell-shaped portion, said device comprising: a means for fixing the device to a seat; a first arm with a distal end and a proximal end adjustably attached to the fixing means at its distal end and extending upward and outward from the fixation means; and a hook or second arm with an adjustably attached hook swivably attached to the proximal or distal end of the first arm via a hook holder or universal joint and sized to engage a rim of a bell of the wind instrument with a bell-shaped portion at
Claim 4 combines an adjustable seat mounted support device with support device of allowable claim 1.  Claim 4 is allowable over the references and rationale applied to claim 1 and for further distinguishing subject matter. 
Claims 5-12 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 13 is allowable for a method for alleviating stress on hands, arms and/or shoulders of a musician during playing of a wind instrument with a bell-shaped portion, said method comprising 
adjusting the device of claim 1 so that the wind instrument with a bell-shaped portion, when engaged via its bell in the swivably attached hook of the device, is at the proper position for playing by the musician.  
Claim 13 regards essentially the method and motivation of using the support device of claim 1.  The references and rationale applied to claim 1 also applies to claim 13.  Claim 13 is considered to be non-obvious with respect to the closest related prior art. 
Claim 14 are allowable for dependence on the allowable independent claim 13 and for the citation of further distinguishing subject matter.
Claim 15 is allowable for a method for positioning a wind instrument with a bell-shaped portion for optimal play by a musician, said method comprising adjusting the device of claim 1 so that the instrument, when engaged via its bell in the swivably attached hook of the device, is at the proper position for playing by the musician.
Claim 15 regards essentially the method of position the wind instrument on the support device of claim 1.  
The references and rationale applied to claim 1 also applies to claim 15.  Claim 15 is considered to be non-obvious with respect to the closest related prior art. 
Claim 16 is allowable for dependence on the allowable independent claim 15 and for the citation of further distinguishing subject matter.
Claims 17 is allowable for method for assisting a musician in need thereof with stabilization of a wind instrument with a bell-shaped portion during play, said method comprising adjusting the device of claim 1 so that the musical instrument, when engaged via its bell in the swivably attached hook and at a portion of the musical instrument above the bell via a stabilization means of the device, is at the proper position for playing by the musician.
Claims 17 is closely related to claims 13 and 15 and for distinguishing over claims 13 and 15 and being non-obvious in view of the references and rationale applied to claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 15, 2021